                    Case 21-10527-JTD                 Doc 663       Filed 06/23/21   Page 1 of 18




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                                                )
In re:                                                          )     Chapter 11
                                                                )
CARBONLITE HOLDINGS LLC, et al.,1                               )     Case No. 21-10527 (JTD)
                                                                )
                                           Debtors.             )     (Jointly Administered)
                                                                )

                                               AFFIDAVIT OF SERVICE

        I, Abigail Nolasco, depose and say that I am employed by Stretto, the claims and noticing
agent for the Debtors in the above-captioned case.

        On June 22, 2021, at my direction and under my supervision, employees of Stretto caused
the following documents to be served via first-class mail on the service list attached hereto as
Exhibit A, via electronic mail on the service list attached hereto as Exhibit B:

          Order Granting Debtors’ Motion to Shorten Notice Period and Schedule Hearing on:
           (a) Debtors’ Motion for Entry of an Order Authorizing, if Necessary (I) the
           Abandonment of Certain Equipment by Pinnpack Packaging LLC and (II) Granting
           Related Relief, (B) Debtors’ Third Omnibus Motion for Entry of an Order
           Authorizing the Debtors to Reject Certain Executory Contracts Pursuant to 11 U.S.C.
           § 365 Effective as of the Pinnpack Closing Date, (C) Debtors’ Motion for an Order
           (1) Fixing Deadline for Filing Certain Administrative Expense Claims, (2) Approving
           Form and Manner of Notice Thereof, and (3) Granting Related Relief
           (Docket No. 648)

          Order Authorizing the Debtors to File Certain Schedules to the Asset Purchase
           Agreements Under Seal (Docket No. 650)

          Order (A) Approving the Sale of Substantially All of the Debtors’ Assets Relating to
           the Pinnpack Facility Free and Clear of Liens, Claims, Encumbrances, and Other
           Interests; (B) Approving Assumption and Assignment of Certain Unexpired Leases
           and Executory Contracts; and (C) Granting Related Relief (Docket No. 652)

          Order Granting Debtors’ Motion for Authorization to Expand the Retention and
           Employment of Reed Smith LLP as Special Counsel to Include Representation of
           Certain Board Member Defendants in Certain Litigation, Nunc Pro Tunc to May 16,
           2021 (Docket No. 656)

____________________________________________
1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings LLC (8957);
CarbonLite P LLC (5453); CarbonLite PI Holdings LLC (8957); CarbonLite Pinnpack LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); CarbonLite
Recycling LLC (3727); and Pinnpack Packaging LLC (9948). The address of the Debtors’ corporate headquarters is
10250 Constellation Blvd., Los Angeles, CA 90067.
Case 21-10527-JTD   Doc 663   Filed 06/23/21   Page 2 of 18
Case 21-10527-JTD   Doc 663   Filed 06/23/21   Page 3 of 18




                    Exhibit A
                                                    Case 21-10527-JTD              Doc 663        Filed 06/23/21       Page 4 of 18

                                                                                         Exhibit A
                                                                                  Served via First-Class Mail

                     Name                                      Attention                             Address 1                  Address 2               City      State      Zip
California Department of Resources
Recycling & Recovery                                                                      1001 I St                     Mail Stop 9A              Sacramento      CA      95814
Delaware Secretary of State                    Division of Corporations Franchise Tax     PO Box 898                                              Dover           DE      19903
Delaware Secretary of Treasury                                                            PO Box 7040                                             Dover           DE      19903
Emerging Acquisitions LLC                      Attn: Gary Weber                           3592 W 5th Ave                                          Eugene          OR      97405
Federal Communications Commission              Attn: Matthew Berry                        Office of General Counsel     445 12th St SW            Washington      DC      20554
Internal Revenue Service                                                                  PO Box 21126                                            Philadelphia    PA      19114
Internal Revenue Service                       Attn: Insolvency                           1352 Marrows Rd               2nd Floor                 Newark          DE      19711-5445
Internal Revenue Service                       Centralized Insolvency Operation           PO Box 7346                                             Philadelphia    PA      19101-7346
Nissan Motor Acceptance Corp.                                                             8900 Freeport Pkwy                                      Irving          TX      75063
Office of the Attorney General                 Attn: Michael B. Mukasey                   U.S. Department of Justice    950 Pennsylvania Ave NW   Washington      DC      20530-0001
Office of the United States Attorney for the
District of Delaware                           c/o US Attorneys Office                    Hercules Building             1313 N Market St          Wilmington      DE      19801
Olympic Wire & Equipment Co. Inc.                                                         PO Box 3227                                             Newport Beach   CA      92659
Pennsylvania Office of the Attorney General                                               Strawberry Square             16th Floor                Harrisburg      PA      17120
Pension Benefit Guaranty Corp.                 Office of the General Counsel              1200 K St NW                                            Washington      DC      20005-4026
PNC Equipment Finance LLC                                                                 655 Business Center Dr                                  Horsham         PA      19044
Secretary of Treasury                                                                     15th & Pennsylvania Ave NW                              Washington      DC      20220
Securities & Exchange Commission               Attn: Mark Schonfeld, Regional Director    3 World Financial Center      Suite 400                 New York        NY      10281-1022
Signature Business Leasing LLC                                                            225 Broadhollow Rd            Suite 132W                Melville        NY      11747
Susquehanna Commercial Finance Inc.                                                       2 Country View Rd             Suite 300                 Malvern         PA      19355
Texas Office of the Attorney General                                                      300 W 15th St                                           Austin          TX      78701
Toyota Industries Commercial Finance Inc.                                                 PO Box 9050                                             Dallas          TX      75019-9050
Toyota Motor Corporation                                                                  PO Box 3457                                             Torrance        CA      90510
UMB Bank N.A., as Trustee                                                                 120 S Sixth St                Suite 1400                Minneapolis     MN      55402
Wells Fargo Bank N.A.                                                                     PO Box 3072                                             Cedar Rapids    IA      52406-3072




In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                   Page 1 of 1
Case 21-10527-JTD   Doc 663   Filed 06/23/21   Page 5 of 18




                    Exhibit B
                                                    Case 21-10527-JTD            Doc 663        Filed 06/23/21           Page 6 of 18

                                                                                       Exhibit B
                                                                                 Served via Electronic Mail

                          Name                                           Attention                                   Address 1                                  Email
                                                                                                                                            bso@saxtonstump.com
     A1 Energy                                      c/o Saxton & Stump LLC                             Attn: Barry A. Solodky               dat@saxtonstump.com
                                                                                                                                            csimon@crosslaw.com
                                                                                                       Attn: Christopher P. Simon, Esq. &   kmann@crosslaw.com
     Allan Company                                  c/o Cross & Simon LLC                              Kevin S. Mann, Esq.                  smacdonald@crosslaw.com
                                                                                                                                            mgottfried@elkinskalt.com
                                                                                                                                            tbrooks@elkinskalt.com
     Allan Company                                  c/o Elkins Kalt Weintraub Reuben Gartside LLP      Attn: Michael I. Gottfried, Esq.     myuen@elkinskalt.com
     Anderson Systems Inc.                          c/o Price Postel & Parma LLP                       Attn: Ryan D. Zick, Esq.             rzick@ppplaw.com
                                                                                                                                            john.demmy@saul.com
     Anderson Systems Inc.                          c/o Saul Ewing Arnstein & Lehr LLP                 Attn: John D. Demmy, Esq.            robyn.warren@saul.com
                                                                                                                                            michael.messersmith@arnoldporter.com
                                                    Attn: Michael Messersmith, Sarah Gryll, & Ginger                                        sarah.gryll@arnoldporter.com
     Arnold & Porter Kaye Scholer LLP               Clements                                                                                ginger.clements@arnoldporter.com
                                                                                                                                            akramer@otterbourg.com
                                                                                                       Attn: Andrew M. Kramer, David W.     dmorse@otterbourg.com
     Bank Leumi USA                                 c/o Otterbourg PC                                  Morse, & Frank J. Pecorelli          fpecorelli@otterbourg.com
                                                                                                                                            knight@rlf.com
                                                                                                                                            queroli@rlf.com
                                                                                                       Attn: John H. Knight & David T.      rbgroup@rlf.com
     Bank Leumi USA                                 c/o Richards Layton & Finger PA                    Queroli                              ann-jerominski-2390@ecf.pacerpro.com
                                                                                                       Attn: Eve H. Karasik & Jeffrey S.    ehk@lnbyb.com
     Berks61 Owner LLC                              c/o Levene Neale Bender Yoo & Brill LLP            Kwong                                jsk@lnbyb.com
                                                                                                                                            jedmonson@rc.com
     Berks61 Owner LLC                              c/o Robinson & Cole LLP                            Attn: Jamie L. Edmonson              lshaw@rc.com
                                                                                                                                            jeremy.williams@kutakrock.com
     Blue Ridge Bank                                c/o Kutak Rock LLP                                 Attn: Jeremy S. Williams             amanda.nugent@kutakrock.com
                                                                                                                                            john.demmy@saul.com
     Blum & Sons Electric Inc.                      c/o Saul Ewing Arnstein & Lehr LLP                 Attn: John D. Demmy, Esq.            robyn.warren@saul.com
     Blum & Sons Electric, Inc.                     c/o Price Postel & Parma LLP                       Attn: Ryan D. Zick, Esq.             rzick@ppplaw.com
                                                                                                                                            andrea.kendrick@doj.ca.gov
     California Department of Resources Recycling   c/o California Department of Justice, Office of the                                     rochelle.udaquillen@doj.ca.gov
     & Recovery                                     Attorney General                                    Attn: Andrea M. Kendrick            bryant.cannon@doj.ca.gov
     California Office of the Attorney General                                                                                              bankruptcy@coag.gov
                                                                                                                                            joneill@pszjlaw.com
                                                                                                       Attn: James E. O'Neill & Steven W.   sgolden@pszjlaw.com
     CarbonLite Holdings LLC                        c/o Pachulski Stang Ziehl & Jones LLP              Golden                               efile1@pszjlaw.com
                                                                                                       Attn: Arturo M. Cisneros, Esq.,      arturo@mclaw.org
                                                                                                       William G. Malcolm, Esq., & Nathan   bill@mclaw.org
     City of Riverside                              c/o Malcolm & Cisneros, A Law Corporation          F. Smith, Esq.                       nathan@mclaw.org
                                                                                                                                            olivia.salvatierra@lgbs.com
                                                                                                                                            dallas.bankruptcy@publicans.com
                                                                                                                                            dallas.bankruptcy@lgbs.com
                                                                                                                                            beth.weller@lgbs.com
     Dallas County                                  c/o Linebarger Goggan Blair & Sampson LLP          Attn: Elizabeth Weller               dora.casiano-perez@lgbs.com
In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                     Page 1 of 4
                                                 Case 21-10527-JTD                 Doc 663        Filed 06/23/21         Page 7 of 18

                                                                                          Exhibit B
                                                                                   Served via Electronic Mail

                          Name                                            Attention                                  Address 1                               Email
     Delaware Office of the Attorney General         Delaware Department of Justice                                                        attorney.general@delaware.gov
     Delaware Secretary of State                     Division of Corporations                                                              dosdoc_bankruptcy@state.de.us
     Delaware State Treasury                                                                                                               statetreasurer@state.de.us
                                                                                                                                           norman.kinel@squirepb.com
                                                                                                                                           sarah.conley@squirepb.com
     East West Bank                                  c/o Squire Patton Boggs (US) LLP                   Attn: Norman N. Kinel              norman-kinel-4300@ecf.pacerpro.com
     Electronic Systems SPA                          Attn: Villard Bastien                                                                 vbastien@me.com
                                                                                                                                           hhecfb@hershnerhunter.com
     Emerging Acquisitions LLC                       c/o Hershner Hunter LLP                            Attn: Nancy K. Cary                ncary@hershnerhunter.com
                                                                                                                                           john.knapp@millernash.com
                                                                                                                                           edgar.rosales@millernash.com
     Emerging Acquisitions LLC                       c/o Miller Nash Graham & Dunn LLP                  Attn: John R. Knapp, Jr.           dona.purdy@millernash.com
     Everrank Inc.                                   PMB 280                                                                               davidha@everrankca.com
     Exact Staff Inc.                                c/o Gellert Scali Busenkell & Brown LLC            Attn: Michael Busenkell, Esq.      mbusenkell@gsbblaw.com
                                                                                                                                           jgentile@beneschlaw.com
                                                                                                                                           kcapuzzi@beneschlaw.com
                                                                                                        Attn: Kevin M. Capuzzi & John C.   debankruptcy@beneschlaw.com
     Fairmont Logistics LLC                          c/o Benesch Friedlander Coplan & Aronoff LLP       Gentile                            lmolinaro@beneschlaw.com
                                                                                                        Attn: Robert M. Hirsh, Esq. &      rhirsh@lowenstein.com
     Indorama Ventures Holdings LP                   c/o Lowenstein Sandler LLP                         Nicholas San Filippo IV, Esq.      nsanfilippo@lowenstein.com
                                                                                                        Attn: Eric J. Monzo & Brya M.      emonzo@morrisjames.com
     Indorama Ventures Holdings LP                   c/o Morris James LLP                               Keilson                            bkeilson@morrisjames.com
     Internal Revenue Service                        Attn: Susanne Larson                                                                  sbse.insolvency.balt@irs.gov
     Interstate Automobile Network dba Luxury Auto
     Leasing                                         c/o Dilworth Paxson LLP                            Attn: Martin J. Weis               mweis@dilworthlaw.com
     Interstate Automobile Network dba Luxury Auto
     Leasing                                         c/o Law Office of Steven L. Bryson                 Attn: Steven L. Bryson              office@stevebryson.com
     Latham & Watkins LLP                            Attn: Andrew C. Ambruoso                                                               andrew.ambruoso@lw.com
     Latham & Watkins LLP                            Attn: James Ktsanes                                                                    james.ktsanes@lw.com
                                                                                                                                            jeff.bjork@lw.com
     Latham & Watkins LLP                            Attn: Jeff Bjork                                                                       carbonlite.lwteam@lw.com
                                                                                                        Attn: Elizabeth Freeman & Vienna F. efreeman@jw.com
     LIT Mountain Creek Dallas LLC                   c/o Jackson Walker LLP                             Anaya                               vanaya@jw.com
                                                                                                                                            jnimeroff@bmnlawyers.com
     Muhlenberg Township Authority                   c/o Brown McGarry Nimeroff LLC                     Attn: Jami B. Nimeroff, Esq.        cjones@bmnlawyers.com
     Nahai Insurance Services Inc.                   c/o Polsinelli PC                                  Attn: Christopher A. Ward           cward@polsinelli.com
     Nahai Insurance Services Inc.                   c/o Polsinelli PC                                  Attn: Randye B. Soref, Esq.         rsoref@polsinelli.com
                                                                                                                                            marcy.smith@troutman.com
                                                                                                                                            wlbank@troutman.com
                                                                                                                                            monica.molitor@troutman.com
     Nestle Waters North America Inc.                c/o Troutman Pepper Hamilton Sanders LLP           Attn: Marcy J. McLaughlin Smith     peggianne.hardin@troutman.com
                                                                                                        Attn: Robert S. Hertzberg & Kay     robert.hertzberg@troutman.com
     Nestle Waters North America Inc.                c/o Troutman Pepper Hamilton Sanders LLP           Standridge Kress                    kay.kress@troutman.com
                                                                                                                                            caroline.djang@bbklaw.com
     Niagara Bottling LLC                            c/o Best Best & Krieger LLP                        Attn: Caroline R. Djang, Esq.       laurie.verstegen@bbklaw.com
In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                     Page 2 of 4
                                                  Case 21-10527-JTD              Doc 663        Filed 06/23/21           Page 8 of 18

                                                                                       Exhibit B
                                                                                 Served via Electronic Mail

                            Name                                         Attention                                   Address 1                              Email
                                                                                                      Attn: Eric J. Monzo & Brya M.       emonzo@morrisjames.com
     Niagara Bottling LLC                         c/o Morris James LLP                                Keilson                             bkeilson@morrisjames.com
                                                                                                                                          bronationalecf@weltman.com
     Nissan Motor Acceptance Corp                 c/o Weltman Weinberg & Reis Co. LPA                 Attn: Scott Fink                    sfink@weltman.com
                                                                                                                                          joseph.mcmahon@usdoj.gov
     Office of the U.S. Trustee                   Attn: Joseph J. McMahon, Jr.                                                            ustpregion03.wl.ecf@usdoj.gov
                                                                                                                                          carolina.velarde@bantaminc.com
     Official Committee of Unsecured Creditors    c/o Bantam Materials International                  Attn: Vytas Gruodis                 vytas.gruodis@bantaminc.com
     Official Committee of Unsecured Creditors    c/o Banyan Plastics                                 Attn: Sloan Sherman                 sloan@banyanplastics.com
                                                                                                      Attn: Regina Stango Kelbon, Esq.,   jbibiloni@blankrome.com
                                                                                                      Stanley B. Tarr, Esq., & Jose F.    kelbon@blankrome.com
     Official Committee of Unsecured Creditors    c/o Blank Rome LLP                                  Bibiloni, Esq.                      tarr@blankrome.com;
                                                                                                                                          nevrard@exactstaff.com
                                                                                                                                          gordonsmith17@yahoo.com
     Official Committee of Unsecured Creditors    c/o Exact Staff Inc.                                Attn: Gordon Smith                  kgoodwin@exactstaff.com
                                                                                                                                          erin.brady@hoganlovells.com
                                                                                                                                          david.simonds@hoganlovells.com
                                                                                                                                          edward.mcneilly@hoganlovells.com
                                                                                                      Attn: Erin N. Brady, David P.       cindy.mitchell@hoganlovells.com
     Official Committee of Unsecured Creditors    c/o Hogan Lovells US LLP                            Simonds, & Edward McNeilly          tracy.southwell@hoganlovells.com
     Official Committee of Unsecured Creditors    c/o Hogan Lovells US LLP                            Attn: Kevin J. Carey                kevin.carey@hoganlovells.com;
     Official Committee of Unsecured Creditors    c/o Hogan Lovells US LLP                            Attn: Pieter Van Tol                pieter.vantol@hoganlovells.com
                                                                                                                                          mark@replenysh.com
     Official Committee of Unsecured Creditors    c/o Replenysh Inc.                                  Attn: Mark Armen                    legal@replenysh.com
     Official Committee of Unsecured Creditors    c/o rPlanet Earth Los Angeles LLC                   Attn: Robert Daviduk                bob@rplanetearth.com
     Orion Energy Partners Investment Agent LLC   c/o Latham & Watkins LLP                            Attn: Andrew C. Ambruoso, Esq.      andrew.ambruoso@lw.com
     Orion Energy Partners Investment Agent LLC   c/o Latham & Watkins LLP                            Attn: James Ktsanes, Esq.           james.ktsanes@lw.com
                                                                                                      Attn: Jeffrey E. Bjork, Esq. &      jeff.bjork@lw.com
     Orion Energy Partners Investment Agent LLC   c/o Latham & Watkins LLP                            Nicholas J. Messana, Esq.           nicholas.messana@lw.com
                                                                                                                                          bankfilings@ycst.com
                                                                                                                                          rbrady@ycst.com
                                                                                                      Attn: Robert S. Brady, Edwin J.     eharron@ycst.com
     Orion Energy Partners Investment Agent LLC   c/o Young Conaway Stargatt & Taylor LLP             Harron, & Kara Hammond Coyle        kcoyle@ycst.com
                                                                                                                                          akramer@otterbourg.com
     Otterbourg P.C.                              Attn: Andrew M. Kramer & David E. Morse                                                 dmorse@otterbourg.com
                                                                                                                                          jkleinman@fgllp.com
                                                                                                                                          jfrank@fgllp.com
                                                                                                                                          mmatlock@fgllp.com
                                                                                                                                          csmith@fgllp.com
     Pepsi-Cola Advertising and Marketing Inc.    c/o FrankGecker LLP                                                                     csucic@fgllp.com
                                                                                                                                          kevin.mangan@wbd-us.com
                                                                                                                                          heidi.sasso@wbdus.com
                                                                                                                                          chris.lewis@wbd-us.com
     Plastic Express                              c/o Womble Bond Dickinson (US) LLP                  Attn: Kevin J. Mangan, Esq.         rachel.metzger@wbd-us.com


In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                      Page 3 of 4
                                                    Case 21-10527-JTD            Doc 663        Filed 06/23/21          Page 9 of 18

                                                                                       Exhibit B
                                                                                 Served via Electronic Mail

                          Name                                         Attention                                   Address 1                                  Email
                                                    c/o Smith Anderson Blount Dorsett Mitchell &      Attn: Gerald A. Jeutter, Jr., Esq. &jjeutter@smithlaw.com
     PolyQuest Inc. & PQ Recycling LLC              Jernigan LLP                                      Anna B. Osterhout, Esq.             aosterhout@smithlaw.com
                                                                                                                                          rpatel@co.riverside.ca.us
     Riverside County Treasurer-Tax Collector       Attn: Ronak N. Patel, Esq.                                                            dresparza@rivco.org
                                                                                                                                          bankruptcynoticeschr@sec.gov
     Securities & Exchange Commission               Attn: Marc Berger, Regional Director                                                  nyrobankruptcy@sec.gov
     Securities & Exchange Commission               c/o Office of General Counsel-Bankruptcy          Attn: Michael A. Berman             secbankruptcy-ogc-ado@sec.gov
                                                                                                                                          mmenkowitz@foxrothschild.com
                                                                                                                                          jmanfrey@foxrothschild.com
     Solid Waste Services Inc. dba J.P. Mascaro &                                                     Attn: Michael G. Menkowitz, Esq. & jdistanislao@foxrothchild.com
     Sons                                           c/o Fox Rothschild LLP                            Jason C. Manfrey, Esq.              brian-oneill-fox-5537@ecf.pacerpro.com
     Sorema Division of Previero N. srl.            c/o Freeborn & Peters LLP                         Attn: Jason J. Ben, Esq.            jben@freeborn.com
                                                                                                                                          marias@goldmclaw.com
                                                                                                                                          marias@ecf.courtdrive.com
     Sorema Division of Previero N. srl.            c/o Goldstein & McClintock LLLP                   Attn: Maria Aprile Sawczuk, Esq.    katelynnet@goldmclaw.com
                                                                                                                                          fdavis@hsblawfirm.com
                                                                                                                                          hharrington@hsblawfirm.com
                                                                                                                                          mphillips@mmwr.com
                                                                                                                                          marc-phillips-8177@ecf.pacerpro.com
     Starlinger & Co. Gesellschaft M.B.H.           c/o Haynsworth Sinkler Boyd PA                    Attn: Frank T. Davis III            smcguffin@hsblawfirm.com
     Stonebriar Commercial Finance LLC              Attn: Jeffrey L. Wilkison, SVP                                                        jeff.wilkison@stonebriarcf.com
                                                                                                                                          mmenkowitz@foxrothschild.com
                                                                                                                                          jmanfrey@foxrothschild.com
                                                                                                      Attn: Michael G. Menkowitz, Esq. & jdistanislao@foxrothchild.com
     TotalRecycle Inc.                              c/o Fox Rothschild LLP                            Jason C. Manfrey, Esq.              brian-oneill-fox-5537@ecf.pacerpro.com
     UMB Bank N.A., in its separate capacities as                                                                                         michael.messersmith@arnoldporter.com
     TX DIP Agent, PA DIP Agent, TX Bonds                                                             Attn: Michael D. Messersmith, Sarah sarah.gryll@arnoldporter.com
     Trustee, and PA Bonds Trustee                  c/o Arnold & Porter Kaye Scholer LLP              Gryll, & Ginger Clements            ginger.clements@arnoldporter.com
                                                                                                                                          david.stratton@troutman.com
                                                                                                                                          evelyn.meltzer@troutman.com
                                                                                                                                          ken.listwak@troutman.com
     UMB Bank N.A., in its separate capacities as                                                                                         wlbank@troutman.com
     TX DIP Agent, PA DIP Agent, TX Bonds                                                             Attn: David B. Stratton, Evelyn J.  monica.molitor@troutman.com
     Trustee, and PA Bonds Trustee                  c/o Troutman Pepper Hamilton Sanders LLP          Meltzer, & Kenneth A. Listwak       peggianne.hardin@troutman.com
     Waste Management Recycle America LLC           c/o Monzack Mersky & Browder PA                   Attn: Rachel B. Mersky              rmersky@monlaw.com
                                                                                                                                          rbrady@ycst.com
                                                    Attn: Robert S. Brady, Edwin J. Harron, & Kara                                        eharron@ycst.com
     Young Conaway Stargatt & Taylor LLP            Hammond Coyle                                                                         kcoyle@ycst.com




In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                     Page 4 of 4
Case 21-10527-JTD   Doc 663   Filed 06/23/21   Page 10 of 18




                    Exhibit C
                                         Case 21-10527-JTD       Doc 663       Filed 06/23/21      Page 11 of 18

                                                                        Exhibit C
                                                               Served via First-Class Mail
                    Name                           Attention                     Address 1            Address 2     Address 3      City   State Zip
    Nations Fund I LLC                                                   501 Merritt Seven                                      Norwalk   CT   06851
                                                                         Attn: Darren Pascarella
    Nations Fund I LLC                   c/o Farrell Fritz PC            & Patrick Collins         400 RXR Plaza               Uniondale NY     11530
    Nations Fund I LLC                   c/o The Rosner Law Group LLC    Attn: Jason A. Gibson     824 N Market St  Suite 810 Wilmington DE     19801
    Stonebriar Commercial Finance LLC    c/o Connolly Gallagher LLP      Attn: Jeffrey C. Wisler   1201 N Market St 20th Floor Wilmington DE    19801




In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                        Page 1 of 1
Case 21-10527-JTD   Doc 663   Filed 06/23/21   Page 12 of 18




                    Exhibit D
                                         Case 21-10527-JTD      Doc 663      Filed 06/23/21     Page 13 of 18

                                                                     Exhibit D
                                                               Served via Electronic Mail
                              Name                          Attention                      Address 1                       Email
                                                                                  Attn: Darren Pascarella &   dpascarella@farrellfritz.com
              Nations Fund I LLC                  c/o Farrell Fritz PC            Patrick Collins             pcollins@farrellfritz.com
              Nations Fund I LLC                  c/o The Rosner Law Group LLC    Attn: Jason A. Gibson       gibson@teamrosner.com
              Stonebriar Commercial Finance LLC   c/o Connolly Gallagher LLP      Attn: Jeffrey C. Wisler     jwisler@connollygallagher.com




In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                       Page 1 of 1
Case 21-10527-JTD   Doc 663   Filed 06/23/21   Page 14 of 18




                    Exhibit E
                                                            Case 21-10527-JTD                     Doc 663             Filed 06/23/21                 Page 15 of 18
                                                                                                            Exhibit E
                                                                                                      Served via First-Class Mail


                            Name                                Attention                         Address 1                              Address 2                       Address 3                  City       State        Zip
         2245 Valley LLC                      Attn: Jamie Johnson                   225 W Hospitality Ln, Suite 315                                                                          San Bernardino   CA       92408
         2245 Valley LLC                      Attn: Legal Dept                      2245 Valley Blvd                                                                                         Colton           CA       92324
         A1 Restoration Inc.                  dba A1 Energy                         2730 Shenck Rd                        Attn: Lori Porreca                                                 Manheim          PA       17545
         ADP 401K                             Attn: Legal Dept                      1851 N Resler Dr                      MS-100                                                             El Paso          TX       79912
         ADP LLC                              Attn: Legal Dept                      One ADP Blvd                                                                                             Roseland         NJ       07068
         Amcor Group GmbH                     Attn: Legal Dept                      10521 S Hwy M-52                                                                                         Manchester       MI       48158
         Anchor Fire Protection Co. Inc.      Attn: Denise Miller                   270 Renninger Rd                                                                                         Perkiomenville   PA       18074
         BBSI-Payroll/Barrett Business Svcs   Attn: Legal Dept                      1950 Sunwest Ln                                                                                          San Bernardino   CA       92408
         Berks61 Owner LLC                    c/o American Realty Advisors          515 S Flower St, 49th Floor           Attn: Stanley L. Lezman                                            Los Angeles      CA       90071
         Berks61 Owner LLC                    c/o Endurance Real Estate Group       4 Radnor Corporate Estate Group                                                                          Radnor           PA       19087
         Berks61 Owner LLC                    Kaplin Stewart Meloff Reiter &Stein   910 Harvest Dr                        Union Meeting Corporate Center        Attn: Marc A. Snyder, Esq.   Blue Bell        PA       19422
         Blue Rock Construction Inc.          Attn: Legal Dept                      1275 Glenlivet Dr, Suite 330                                                                             Allentown        PA       18106
         Blue Rock Construction Inc.          Attn: Legal Dept                      2324 Second St Pike                                                                                      Newton           PA       18940
         Bulk Handling Systems                Attn: Tina Miller                     3592 W Fifth Ave                                                                                         Eugene           OR       97402
         CA Dept of Tax & Fee Admin (CDTFA)   Attn: Legal Dept                      450 N St                                                                                                 Sacramento       CA       94279
         CA Office of the Attorney General    Attn: Legal Dept                      PO Box 944255                                                                                            Sacramento       CA       94244-2550
         California Board Of Equalization     Attn: Legal Dept                      450 N St                              Mic: 121                                                           Sacramento       CA       94279-0121
         California Department of Resources   Recycling & Recovery                  1001 I St                             Mail Stop 9A                                                       Sacramento       CA       95814
         California Dept of Tax & Fee Admin   Attn: Legal Dept                      PO Box 942879                                                                                            Sacramento       CA       94279-6001
         California EPA                       Attn: Legal Dept                      555 Capitol Mall, Suite 235                                                                              Sacramento       CA       95814
         California EPA                       Attn: Legal Dept                      PO Box 1288                                                                                              Sacramento       CA       95812-1288
         California Franchise Tax Board       Attn: Legal Dept                      PO Box 942840                                                                                            Sacramento       CA       942840-0040
         California Franchise Tax Board       Attn: Legal Dept                      PO Box 942857                                                                                            Sacramento       CA       94257-0631
         California Secretary of State        Attn: Statement of Information Unit   PO Box 944230                                                                                            Sacramento       CA       94244-2300
         California State Controller          Attn: Legal Dept                      1500 11th St                                                                                             Sacramento       CA       95814
         California State Controller          Unclaimed Property Division           10600 White Rock Rd, Suite 141                                                                           Rancho Cordova   CA       95670
         Cedarwood-Young Company              dba Allan Company                     14620 Joanbridge St                                                                                      Baldwin Park     CA       91706
         CHLIC- Chicago/Cigna Dental          Attn: Kimela White                    5476 Collections Center Dr                                                                               Chicago          IL       60693
         Cigna                                Attn: Director or Officer             400 N Brand Blvd, 3rd Floor                                                                              Glendale         CA       91203
         Cigna - Dental                       Attn: Legal Dept                      PO Box 644546                                                                                            Pittsburgh       PA       15264-4546
         Cigna Group Insurance - Life         Attn: Jacqueline Palmer               PO Box 8500-110                                                                                          Philadelphia     PA       19178-0110
         Cigna Life Insurance Co. of N.A.     Attn: Legal Dept                      PO Box 780110                                                                                            Philadelphia     PA       19178-0110
         Commonwealth of Pennsylvania         Attn: Legal Dept                      909 Elmerton Ave                                                                                         Harrisburg       PA       17110
         Cypress Premium Funding Inc.         Attn: Legal Dept                      PO Box 3529                                                                                              Mission Viejo    CA       92690
         Cypress Premium Funding Inc.         c/o Nahai Insurance Services          465 S Beverly Dr, Suite 200           Attn: Bijan Nahai & Tammie Wholihan                                Beverly Hills    CA       90212
         DE Office of the Attorney General    Delaware Department of Justice        820 N French St                       Carvel State Building                                              Wilmington       DE       19801
         Delaware Dept of Finance             Office Of Unclaimed Property          PO Box 8931                                                                                              Wilmington       DE       19899-8931
         Delaware Dept of Natural Resources   & Environmental Control               PO Box 1401                                                                                              Dover            DE       19903
         Delaware Division of Corporations    Attn: Legal Dept                      PO Box 5509                                                                                              Binghamton       NY       13902-5509
         Delaware Secretary of State          Attn: Legal Dept                      PO Box 5509                                                                                              Binghamton       NY       13902-5509
         Delaware Secretary of State          Div of Corporations Franchise Tax     PO Box 898                                                                                               Dover            DE       19903
         Delaware Secretary of State          Division of Corporations              401 Federal St                        PO Box 898                            Franchise Tax                Dover            DE       19903
         Delaware Secretary of Treasury       Attn: Legal Dept                      PO Box 7040                                                                                              Dover            DE       19903
         Delaware State Treasury              Attn: Legal Dept                      820 Silver Lake Blvd, Suite 100                                                                          Dover            DE       19904
         Duris Corporation                    Attn: Legal Dept                      1966 Seasons St                                                                                          Simi Valley      CA       93065
         Duris Corporation                    Attn: Sam Hong                        2655 1st St, Suite 250                                                                                   Simi Valley      CA       93065
         Employers Assurance Co.              Attn: Legal Dept                      PO Box 539003                                                                                            Henderson        NV       89053-9003
         Exact Staff Inc.                     Attn: Jennie Bowles                   23901 Calabasas Rd, Suite 1085                                                                           Calabasas        CA       91302-1586
         Ingersoll-Rand Compression           Technologies & Services               6291 Burnham Ave                                                                                         Buena Park       CA       90621
         Internal Revenue Service             Attn: Insolvency                      1352 Marrows Rd, 2nd Floor                                                                               Newark           DE       19711-5445
         Internal Revenue Service             Attn: Legal Dept                      PO Box 21126                                                                                             Philadelphia     PA       19114
         Internal Revenue Service             Attn: Susanne Larson                  31 Hopkins Plaza, Room 1150                                                                              Baltimore        MD       21201
         Internal Revenue Service             Centralized Insolvency Operation      PO Box 7346                                                                                              Philadelphia     PA       19101-7346
         Internal Revenue Service             EFTPS                                 PO Box 24017                                                                                             Fresno           CA       93779-4017
         Jason Farahnik                       dba Loaned Earth Recycling            10250 Constellation Blvd Suite 2820                                                                      Los Angeles      CA       90067
         Jules & Associates Inc.              Attn: Legal Dept                      515 S Figueroa St, Suite 1950                                                                            Los Angeles      CA       90071
         Lubo USA LLC                         dba VAN DYK Recycling Solutions       78 Halloween Blvd                                                                                        Stamford         CT       6902
         Luxury Auto Leasing                  Attn: Legal Dept                      4163 Lincoln Blvd                                                                                        Marina Del Rey   CA       90292
         Nestle Waters North America Inc.     Attn: Maria French & Tonia M Cannon   900 Long Ridge Rd                     Bldg 2                                                             Stamford         CT       06902
         Niagara Bottling LLC                 P Anderson Cridlebaugh & Sid Gulati   2560 E Philadelphia St                                                                                   Ontario          CA       91761

In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                                         Page 1 of 2
                                                              Case 21-10527-JTD                    Doc 663             Filed 06/23/21                 Page 16 of 18
                                                                                                             Exhibit E
                                                                                                       Served via First-Class Mail


                           Name                                Attention                           Address 1                              Address 2               Address 3          City      State       Zip
         Olympic Wire & Equipment Co. Inc.     Attn: Legal Dept                      PO Box 3227                                                                              Newport Beach   CA       92659
         Olympic Wire and Equipment Co. Inc.   Attn: Legal Dept                      3001 Red Hill Ave, Suite 102          Bldg 2                                             Costa Mesa      CA       92626
         Ontario Refrigeration Service Inc.    Attn: Jessica Nomura                  635 S. Mountain Ave                                                                      Ontario         CA       91762
         Ontario Refrigeration Service Inc.    Attn: Legal Dept                      4601 Telephone Rd, Suite 114                                                             Ventura         CA       93003
         PA Dept of Environmental Resources    Attn: Legal Dept                      PO Box 2063                                                                              Harrisburg      PA       17105-2063
         PA Office of the Attorney General     Attn: Legal Dept                      16th Floor                            Strawberry Square                                  Harrisburg      PA       17120
         Pelletron Corporation                 Attn Donna Kowalkkowski /Dick Bloom   1866 Colonial Village Ln, Suite 101                                                      Lancaster       PA       17601
         Pelletron Corporation                 Attn: Susan Ord                       PO Box 645504                                                                            Pittsburgh      PA       15264-5253
         Pennsylvania Dept of Revenue          Attn: Legal Dept                      1846 Brookwood St                                                                        Harrisburg      PA       17104
         Pennsylvania Dept of State            Attn: Legal Dept                      302 North Office Bldg                 401 North St                                       Harrisburg      PA       17120
         Pennsylvania State Treasury           Unclaimed Property Division           1101 S Front St 4th Floor             Riverfront Office Center                           Harrisburg      PA       17104-2516
         Pepsi-Cola Advertising & Marketing    Attn: Legal Dept                      700 Henderson Hill Rd                                                                    Purchase        NY       10577
         PIHV Mountain Creek LLC               MSC: 535                              PO Box 29048                                                                             Phoenix         AZ       85038-9048
         PIHV Mountain Creek LLC                                                     100 Saint Paul St, Suite 300                                                             Denver          CO       80206
         PNC Equipment Finance LLC             Attn: Legal Dept                      655 Business Center Dr                                                                   Horsham         PA       19044
         Prologis Targeted US Logistics Fund   Attn: Angie Smith                     PO Box 846336                                                                            Dallas          TX       75284-6336
         Prologis Targeted US Logistics Fund   Attn: General Counsel                 1800 Wazee St, Suite 500                                                                 Denver          CO       80202
         Prologis Targeted US Logistics Fund   Attn: Legal Dept                      3546 Concours St, Suite 100                                                              Ontario         CA       91764
         Samuel Hong                           Attn: Legal Dept                      1228 Arroyo View St                                                                      Thousand Oaks   CA       91320
         Secretary of Treasury                 Attn: Legal Dept                      15th & Pennsylvania Ave NW                                                               Washington      DC       20220
         Securities & Exchange Commission      Attn: Marc Berger Regional Director   200 Vesey St, Suite 400               Brookfield Place                                   New York        NY       10281-1022
         Securities & Exchange Commission      Attn: Mark Schonfeld                  3 World Financial Center, Suite 400                                                      New York        NY       10281-1022
         Securities & Exchange Commission      Office of General CounselBankruptcy   100 F Street NE                       Attn: Michael A. Berman                            Washington      DC       20549
         Shoppas Material Handling Ltd         Attn: Legal Dept                      15217 Grand River Rd                                                                     Fort Worth      TX       76155
         Shoppas Material Handling Ltd         Attn: Legal Dept                      PO Box 612027                                                                            Dallas          TX       75261-2027
         Starlinger & Co. Gesellschaft MBH     c/o Haynsworth Sinkler Boyd PA        1201 Main St, 2nd Floor               Attn: Frank T. Davis III                           Greenville      SC       29601
         State Water Resources Control Board   Attn: Storm Water Section             PO Box 1888                                                                              Sacramento      CA       95812-1888
         Stonebriar Commercial Finance LLC     Attn: Jeffrey L. Wilkison, SVP        5601 Granite Pkwy, Suite 1350                                                            Plano           TX       75024
         Stonebriar Commercial Finance LLC     Attn: Legal Dept                      PO Box 874052                                                                            Kansas City     MO       64187-4052
         Susquehanna Commercial Finance Inc.   Attn: Legal Dept                      2 Country View Rd, Suite 300                                                             Malvern         PA       19355
         Texas Comptroller Public Accounts     Attn: Legal Dept                      PO Box 13528                          Capitol Station                                    Austin          TX       78711-3528
         Texas Comptroller Public Accounts     Unclaimed Property Claims Section     111 E 17th St                         LBJ State Office Bldg                              Austin          TX       78711
         Texas Department of Agriculture       Attn: Legal Dept                      PO Box 12077                                                                             Austin          TX       78711-2077
         Texas Dept of Licensing Division      Attn: Legal Dept                      PO Box 12157                                                                             Austin          TX       78711-2157
         Texas Franchise Tax Board             Attn: Legal Dept                      PO Box 149348                                                                            Austin          TX       78714-9348
         Texas Mutual Insurance Co             Attn: Legal Dept                      PO Box 841843                                                                            Dallas          TX       75284-1843
         Texas National Resource               & Conservation Commission             PO Box 13087                                                                             Austin          TX       78711-3087
         Texas Office of Attorney General      Attn: Legal Dept                      300 W 15th St                                                                            Austin          TX       78701
         Texas Secretary of State              Attn: Legal Dept                      1100 Congress Ave                                                                        Austin          TX       78701
         The Coca-Cola Cross Enterprise        Procurement Group                     One Coca-Cola Plaza                                                                      Atlanta         GA       30313
         Thermoforming Systems LLC             Attn: Stephen PH Rachlis, Esq         328 No Broadway, 2nd Floor                                                               Nyack           NY       10960
         Trane USA Inc.                        dba Trane                             3253 E Imperial Hwy                                                                      Brea            CA       92821
         Trimax Systems Inc.                   Attn: Dava Halse                      565 Explorer St                                                                          Brea            CA       92821
         TX Commission Environmental Quality   Attn: Legal Dept                      12100 Park 35 Cir                                                                        Austin          TX       78753
         US Attorney Dist of Delaware          c/o US Attorneys Office               1313 N Market St                      Hercules Building                                  Wilmington      DE       19801
         US Environmental Protection Agency    Office of the Administrator           1200 Pennsylvania Ave NW                                                                 Washington      DC       20460
         US Environmental Protection Agency    Region 1                              5 Post Office Square, Suite 100                                                          Boston          MA       02109-3912
         US Environmental Protection Agency    Region 10                             1200 Sixth Ave, Suite 155                                                                Seattle         WA       98101
         US Environmental Protection Agency    Region 2                              290 Broadway                                                                             New York        NY       10007-1866
         US Environmental Protection Agency    Region 3                              1650 Arch St                                                                             Philadelphia    PA       19103-2029
         US Environmental Protection Agency    Region 4                              61 Forsyth St SW                      Atlanta Federal Center                             Atlanta         GA       30303-3104
         US Environmental Protection Agency    Region 5                              77 W Jackson Blvd                                                                        Chicago         IL       60604-3507
         US Environmental Protection Agency    Region 6                              1201 Elm St, Suite 500                                                                   Dallas          TX       75270
         US Environmental Protection Agency    Region 7                              11201 Renner Blvd                                                                        Lenexa          KS       66219
         US Environmental Protection Agency    Region 8                              1595 Wynkoop St                                                                          Denver          CO       80202-1129
         US Environmental Protection Agency    Region 9                              75 Hawthorne St                                                                          San Francisco   CA       94105
         Vision Service Plan - (CA)            Attn: Legal Dept                      PO Box 45210                                                                             San Francisco   CA       94145-5210
         Wells Fargo Equipment Finance         Manufacturer Services Group           800 Walnut St, 4th Floor                                                                 Des Moines      IA       50309




In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                         Page 2 of 2
Case 21-10527-JTD   Doc 663   Filed 06/23/21   Page 17 of 18




                    Exhibit F
                                              Case 21-10527-JTD           Doc 663     Filed 06/23/21      Page 18 of 18

                                                                                 Exhibit F
                                                                        Served via Electronic Mail
                            Name                                      Attention                        Address 1                       Email
         California Office of the Attorney General                                                                      bankruptcy@coag.gov
         Cedarwood-Young Company                     dba Allan Company                                                  clavigne@allancompany.com
         Cigna                                       Attn: Director or Officer                                          pdmglendale@cigna.com
         Cigna - Dental                                                                                                 donna.killingsworth@cigna.com
                                                                                                Attn: Bijan Nahai &     bijan@nahai.com
         Cypress Premium Funding Inc.                c/o Nahai Insurance Services               Tammie Wholihan         tammie@nahai.com
         Delaware Dept of Finance                    Office Of Unclaimed Property                                       Virginia.Ingram@delaware.gov
         Delaware Office of the Attorney General     Delaware Department of Justice                                     attorney.general@delaware.gov
         Delaware Secretary of State                 Division of Corporations                                           dosdoc_bankruptcy@state.de.us
         Delaware State Treasury                                                                                        statetreasurer@state.de.us
         Duris Corporation                           Attn: Sam Hong                                                     samhong805@gmail.com
         Ingersoll-Rand Compression
         Technologies & Services                                                                                          chuck.lenzen@irco.com
         Internal Revenue Service                    Attn: Susanne Larson                                                 sbse.Insolvency.balt@irs.gov
         Nestle Waters North America Inc.            Attn: Maria French & Tonia M. Cannon                                 maria.french@waters.nestle.com
                                                     Attn: Pamela Anderson Cridlebaugh &                                  panderson@niagarawater.com
         Niagara Bottling LLC                        Sid Gulati                                                           sgulati@niagarawater.com
         Ontario Refrigeration Service Inc.          Attn: Jessica Nomura                                                 ar@ontref.com
         Samuel Hong                                                                                                      samhong805@gmail.com
                                                                                                                          bankruptcynoticeschr@sec.gov
         Securities & Exchange Commission            Attn: Marc Berger, Regional Director                                 nyrobankruptcy@sec.gov
         Securities & Exchange Commission            c/o Office of General Counsel-Bankruptcy Attn: Michael A. Berman     secbankruptcy-ogc-ado@sec.gov
         Shoppas Material Handling Ltd                                                                                    smhrental@shoppas.com
         State Water Resources Control Board         Attn: Storm Water Section                                            feebranch@waterboards.ca.gov
         Thermoforming Systems LLC                   Attn: Stephen PH Rachlis, Esq                                        s@srachlis.com
         U.S. Environmental Protection Agency        Region 8                                                             r8eisc@epa.gov




In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                Page 1 of 1
